Citation Nr: 1328737	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  02-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, claimed as muscle weakness and numbness in the bilateral upper extremities.

2.  Entitlement to a rating in excess of 10 percent for post-operative residuals of left knee trauma.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1972, from January 1991 to April 1992, from May 1996 to August 1996, and from September 1996 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by Regional Office (RO) of the Department of Veterans Affairs (VA) located in Indianapolis, Indiana.

The claim of entitlement to an increased rating for post-operative residuals of left knee trauma and service connection for a disorder manifested by weakness and numbness of the upper extremities were before the Board in March 2009 when the claims were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  In November 2009, the Court vacated the Board's March 2009 decision and returned it back to the Board for compliance with instructions included in a joint motion for remand.  

In May 2010, the Veteran submitted a request to attend a travel Board hearing.  In July 2010, the Veteran indicated that he was withdrawing his request for a travel Board.  

The issue of entitlement to service connection for a neurological disorder, claimed as muscle weakness and numbness in the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence demonstrates that subluxation or lateral instability was not present during the pendency of the claim; the 10 percent rating assigned for the post-operative residuals of left knee trauma under Diagnostic Code 5257 has been in effect since November 1983 and is a "protected rating."  

2.  During the pendency of the claim, the service-connected left knee disability was manifested by, at most, mild instability of the knee and restriction in the range of motion for flexion to not more than 70 degrees with full extension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for post-operative residuals of left knee trauma have not been met.  38 U.S.C.A. §§ 110, 1155 (West 2002); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5257.

2.  The criteria for entitlement to a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulation.  The Veteran has been afforded appropriate VA examinations for the disabilities adjudicated by this decision.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent evidence regarding the status of the knee which is sufficient to accurately rate these issues on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Entitlement to a Rating in Excess of 10 Percent for Post-Operative Residuals of Left Knee Trauma.

Entitlement to an Initial Rating in Excess of 10 Percent for Degenerative Joint Disease of the Left Knee.

Increased Rating Criteria

In October 1999, the Veteran submitted a claim of entitlement to an increased rating for his service-connected left knee disability.  Currently, a 10 percent evaluation has been assigned for the post-operative residuals of left knee trauma under Diagnostic Code 5257.  During the course of the appeal, a separate 10 percent evaluation was assigned for degenerative joint disease of the left knee under Diagnostic Code 5003.  The Veteran has not indicated that he is satisfied with the disability evaluations currently assigned for the left knee and the issue remains on appeal.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5201), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  The Diagnostic Code specifies that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background

A physical examination conducted in February 2000 in conjunction with the Veteran's claim for Social Security benefits indicated that the range of motion of the left knee was extension to 0 degrees and flexion to 140 degrees.

On VA examination in February 2000, the Veteran reported left knee pain that was 8 out of 10 in intensity.  The range of motion appeared to be preserved.  Pain was increased with walking two blocks, standing for one hour, climbing ten to twenty stairs, or sitting for more than thirty minutes.  He was unemployed at the time of the examination.  Physical examination revealed three arthroscopic surgery scars.  There was no local deformity, swelling or signs of inflammation.  The ligaments appeared to be intact and the joint was stable.  The Veteran was able to flex his knee  to 110 degrees with a sensation of tightness but no pain.  The pertinent diagnosis was degenerative joint disease of the left knee joint.  

In October 2005, the Veteran reported, in part, a bakers cyst behind the left knee.  It was observed that there was a full range of motion with no joint laxity present.  There also was no clicking or locking in the knee.   

At the time of a May 2006 VA examination, the Veteran reported that his left knee was stiff in the morning with occasional swelling and a feeling of weakness.  He did not have flare-ups.  He did not have dislocation or subluxation.  He used to work with the Post Office but quit due to problems with his knee and some other type of disability.  He reported no problems with activities of daily living.  Physical examination revealed no ligamentous instability.  Extension was to 0 degrees and flexion was from 0 to 135 degrees, which was not painful.  Repetitive motion testing did not change any findings.  The impression was normal physical examination and X-ray examination of the left knee.  The examiner found the Veteran had severe subjective complaints which were not supported by the objective physical findings concerning the left knee.  The examiner was unable to find any objective evidence of physical impairment at the time of the examination.  The Deluca provision could not be clearly delineated.  During a flare-up, the Veteran could have further limitations in the range of motion and amount of functional capacity, but the examiner was unable to estimate the additional loss without resort to speculation.  

In August 2007, the Veteran informed a clinician that he had left knee pain for several years.  He used a cane for walking because the left knee would give out on him when he was in the service.  The knee got stiff and was usually worse when he was sitting down.  Physical examination revealed mild laxity on valgus and varus stress tests.  The range of motion was from 0 to 110 degrees.  X-rays were referenced as showing degenerative joint disease of the medial compartment.  The pertinent diagnosis was knee pain secondary to degenerative joint disease.  

In April 2008, it was noted the Veteran had a full range of motion in his knees.  

On VA examination in August 2008, the Veteran reported progressively worse left knee pain.  He used a cane to walk.  He reported he was limited to standing for one hour and was unable to walk more than a few yards.  He reported he experienced giving way, instability, pain, stiffness, weakness and flare ups of joint disease.  He denied dislocation or subluxation but indicated that the knee would lock several times per week.  The knee pain was described as being 8.5 out of 10 in intensity.  Physical examination revealed that the range of motion of the left knee for flexion was from 0 to 70 degrees without additional limitation of motion after repetitive use.  Extension was to 0 degrees.  

In January 2009, the Veteran reported left knee and lower extremity pain.  He used a cane.  He denied locking and giving way but did have crepitus.  Physical examination revealed the range of motion of the left knee was from 0 to 120 degrees.  The knee was stable to valgus and vargus stressing.  An X-ray was referenced as revealing minimal to no patella femoral arthritis.  The pertinent assessment was left knee pain.  

In February 2009, the Veteran denied pain in his left knee but had clicking when he stood.  Range of motion testing revealed the range of motion of the left knee was 0-126 degrees and 0-132 degrees.  The clinician found that the Veteran had decreased left knee and hip strength and decreased knee stability.  

On VA examination in March 2010, the Veteran informed the examiner that he experienced pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability and lack of endurance in his left knee.  He opined that the symptoms had been getting worse since the onset of the condition.  He reported severe flare-ups which occurred when he walked more than 50 feet.  They occurred twice per month and lasted two hours.  The Veteran estimated they had moderate to severe effects on his activities of daily living.  He used a cane for walking.  He denied episodes of dislocation but reported popping and clicking in the knee.  Physical examination revealed that the range of motion of the left knee was from 0 to 128 degrees for flexion and extension was to 0 degrees.  Ligament testing was normal.  Pain was present during the initial range of motion testing but there was no fatigue, weakness, lack of endurance or incoordination.  The examiner found that there was objective evidence of painful motion and tenderness in the left knee but there was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding.  Additional range of motion testing revealed the Veteran could flexion to the left knee to 132 degrees and extend the left knee to 0 degrees.  The examiner opined that there were no functional limitations on walking and standing.  There was no signs of abnormal weight bearing on the foot or in the Veteran's shoes.  The diagnosis was degenerative joint disease of the left knee status post two arthroscopic surgeries with residuals scars.  No instability of the knee joint was noted on examination.  The examiner opined that the knee disability appeared to mildly affect the Veteran in his occupation and activities of daily living.  

On VA examination in December 2010, the Veteran reported he experienced giving way, pain, stiffness and weakness in his left knee.  He denied instability, incoordination, decrease of speed, episodes of locking and also episodes of dislocation or subluxation.  He informed the examiner that he was unable to walk more than a few yards and was able to stand for 15-30 minutes.  He reported he always used a cane.  Physical examination revealed an antalgic gait.  Crepitation was present but there were no clicks or snaps, grinding or instability.  There was no patellar or meniscus abnormalities.  The range of motion was flexion from 0 to 105 degrees and normal extension.  The examiner found that there was no objective evidence of pain with active motion on the left side.  No additional limitations in the range of motion was observed after three repetitions.  There was no ankylosis.  A X-ray examination of the left knee was interpreted as being unremarkable.  The joint spaces were within normal limits.  The pertinent diagnosis was chronic bilateral knee strain.  The examiner opined that there were no significant effects on the Veteran's occupation or with his activities of daily living.  

At the time of a December 2012 VA examination of the left knee, the Veteran reported pain under the left knee cap and tightness behind the left knee.  He reported daily pain of six or seven out of ten.  He walked with a cane.  The Veteran reported that he experienced flare-ups of symptomatology as a result of too much walking or other activities.  He could not bend or squat.  He could ascend ten steps but it was hard to do.  Range of motion testing was conducted  The Veteran was able to flex his left knee to 100 degrees and extension was to 0 degrees.  The examiner found that there was no objective evidence of painful motion.  After repetitive testing, flexion and extension remained the same.  The examiner found that there was no additional limitation of motion of the knee or lower leg following repetitive testing.  The Veteran did exhibit atrophy of disuse, disturbance of locomotion and interference with sitting, standing and weight bearing.  The Veteran also reported pain with standing but was unable to reproduce the pain with palpation.  Muscle strength was 4/5 in both knees.  Joint stability testing was interpreted as being normal for anterior instability, posterior instability and medial-lateral instability.  There was no evidence or history of recurrent subluxation/dislocation.  The Veteran did have a meniscal tear of the left knee and also a menisectomy in 1983 and in the 1990's.  Residuals of the menisectomy consist of pain with weight bearing.  The examiner opined that functioning of the knee was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner found that there was no evidence of degenerative or traumatic arthritis of the knee.  There was also no X-ray evidence of subluxation.  The examiner found that the knee disability did impact the Veteran's ability to work as he reported pain with weight bearing, has limited range of motion and could not bend, squat or kneel.  

The most recent VA examination of the Veteran's left knee for compensation and pension purposes was conducted in December 2012.  The Veteran reported pain under his left knee cap and tightness behind the left knee.  He walked with a cane.  He reported there were flare-ups when he did too much walking or certain activities.  He was unable to bend or squat.  Ascending ten steps was hard to do.  Physical examination revealed the range of motion of the left knee was flexion to 100 degrees and extension was to 0 degrees.  The examiner found there was no evidence of any painful motion.  After repetitive testing, the range of motion remained the same.  The examiner found the Veteran had atrophy of disuse on the left, disturbance of locomotion on the left and interference with sitting, standing and weight bearing.  Joint stability testing was interpreted as being normal.  There was no evidence of subluxation or lateral instability.  A menisectomy was performed the residuals of which are pain with weight bearing on the left.  The Veteran used a cane for locomotion.  There was no X-ray evidence of degenerative or traumatic arthritis.  The examiner found that the knee disorder affected the Veteran's ability to work in that he reported pain with weight bearing, limited range of motion and he cannot bend, squat or kneel.  

Analysis

Initially, the Board notes that the 10 percent rating assigned under Diagnostic Code 5257 for post-operative residuals of left knee trauma has been in effect since November 1983.  When a specific disability rating for compensation purposes has been in effect for at least 20 years, it is "preserved" and may not be "reduced" except upon a showing that such rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b) (2012).  The Board's review of the evidence of record does not suggest that the 10 percent left knee rating assigned under Diagnostic Code 5257 was based on fraud.  The left knee rating under Diagnostic Code 5257 cannot be reduced.  

The Board finds that an increased rating is not warranted for the left knee when it is evaluated under Diagnostic Code 5257.  The evidence does not show that the Veteran's left knee disorder is manifested by more than slight recurrent subluxation or lateral instability.  In fact, the vast majority of the medical records document that subluxation or instability was not found.  The only time that the Veteran's left knee joint ligaments were found to be compromised was documented in the August 2007 clinical record when mild laxity was found.  The Veteran has informed health care professionals of instability in the knee and he is competent to report this feeling.  Significantly, with the exception of the single finding in August 2007, every health care professional who has examined the Veteran's knee has determined that the knee is stable and did not find any problems with the ligaments.  The Board places greater probative weight on the findings of the health care professionals who actually physically examined the Veteran's knee to determine if it was stable and reported the knee as such over the Veteran's allegations of the presence of the symptomatology.  The Board notes the Veteran has been inconsistent in describing the symptomatology associated with the knee and the Board also notes that his allegations of instability have been advanced while there was a chance for pecuniary gain by the Veteran.  The Board finds the objective clinical evidence outweighs the Veteran's self-reported knee symptomatology.  An increased rating under Diagnostic Code 5257 is not warranted.  

The Board finds that an increased rating is not warranted for the service-connected left knee when it is evaluated under Diagnostic Code 5258.  While the Veteran has reported, at times, that he experienced locking in the knee at other times he has denied the symptomatology or it was not found.  In October 2005, no locking of the knee was noted.  In August 2008, the Veteran reported that his knee would lock several times per week.  In January 2009, the Veteran denied any locking of the knee.  In March 2010, the Veteran again reported knee locking but in December 2010, he denied any locking.  The Board finds the evidence does not support a finding that the Veteran experienced frequent locking.  Furthermore, no health care professional has ever examined the knee and noted the presence of locking nor has any health care professional diagnosed that the Veteran had dislocated semilunar cartilage.  The Board notes that a menisectomy had been performed in the past.  

The Board finds that an increased rating is not warranted for the left knee when it is evaluated under Diagnostic Code 5259 based on removal of semilunar cartilage which is symptomatic.  The Board notes the Veteran underwent menisectomy in the past which, presumably, resulted in removal of semilunar cartilage.  The Board further notes that the knee is painful (symptomatic).  Significantly, the Board finds that the 10 percent evaluation assigned under Diagnostic Code 5003 for the degenerative joint disease of the left knee already contemplates the fact that the Veteran's knee was symptomatic.  This Diagnostic Code assigned a compensable evaluation based on the presence of a painful joint.  To assign a separate compensable evaluation under Diagnostic Code 5259 would constitute impermissible pyramiding.  The anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  In the current case, the compensable evaluation under Diagnostic Code 5003 is based on the presence of a painful knee and Diagnostic Code 5259 also would require reference to the painful knee in order to assign a compensable evaluation.  

The Board finds that an increased rating is not warranted for the left knee disability when it is evaluated under Diagnostic Code 5260 or 5261 based on limitation of motion of the knee.  In order to warrant a rating in excess of 10 percent under Diagnostic Code 5260, limitation of motion of flexion must be to 30 degrees or less.  The greatest level of impairment in the range of motion flexion recorded during the pertinent time period was a limitation to 70 degrees in August 2008.  This level of impairment does not even warrant a non-compensable evaluation under Diagnostic Code 5260.  All the other times the range of motion of flexion of the left knee was measured, the restriction in the range of motion was significantly less restrictive (100 degrees or more range of motion).  No impairment in the range of motion of extension of the left knee has ever been noted in the medical records.  An increased rating under Diagnostic Code 5261 is also not warranted.  

An increased rating based on limitation of motion of flexion and extension is also not warranted upon consideration of limitation of motion based on pain on use or during flares.  Repetitive motion testing conducted at various times during the appeal period has failed to demonstrate any additional limitation of motion for flexion or extension.  Furthermore, the examiners have consistently noted a lack of objective evidence of painful motion during testing.  The Veteran's subjective reports of pain and other symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluations.

As there is no competent evidence of the presence of ankylosis of the left knee, impairment of the tibia and fibula or genu recurvatum, increased or separate ratings are not warranted under Diagnostic Codes 5256, 5262 or 5263.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected disabilities of the left lower extremity were evaluated as injuries to the knee and pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the disabilities.  Id.  The Veteran's left lower extremity disability is manifested by mild instability of the knee and restriction in the range of motion for flexion to not more than 70 degrees with full extension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability ratings assigned.  Evaluations in excess of 10 percent are provided for certain manifestations of knee pathology, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 10 percent ratings reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

An increased evaluation for post-operative residuals of left knee trauma is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.  


REMAND

The Veteran is claiming entitlement to service connection for a disorder manifested by upper extremities numbness and weakness.  A VA clinical record dated in May 2012 references the fact that the Veteran is seeing a private chiropractor who reportedly informed the Veteran that he may have a pinched nerve.  A review of the claims file demonstrates that no records from any private chiropractor have been associated with the claims file.  The Board finds that these records should be obtained as they are potentially pertinent to the claim of entitlement to service connection for a disorder manifested by upper extremity numbness and weakness.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The Board is particularly interested in obtaining the treatment records from the Veteran's private chiropractor.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Provide the Veteran with proper VCAA notification (If required) regarding the claim being remanded and reconsidered.  

4.  Following the completion of the above-requested development, readjudicate the Veteran's claim of entitlement to service connection a disorder manifested by muscle weakness and numbness of the upper extremities.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


